United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 10-3028
                                ___________

Steve Cannon,                         *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Larry Norris, Director, Arkansas      *
Department of Correction; Goodman, * [UNPUBLISHED]
Nurse; King, Nurse; Landry, Nurse;    *
Reese, Nurse; Bradley, Nurse; Harris, *
Nurse,                                *
                                      *
            Defendants,               *
                                      *
Green, Ms., Classification,           *
                                      *
            Appellee,                 *
                                      *
Arkansas Department of Correction,    *
                                      *
            Defendant.                *
                                 ___________

                          Submitted: December 23, 2010
                             Filed: January 4, 2011
                              ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.
        Following entry of judgment in his 42 U.S.C. § 1983 action, Steve Cannon
appeals the district court’s1 grant of summary judgment to Ms. Green, a classification
officer at the prison where Cannon was formerly incarcerated. After careful review,
we agree with the district court that there was no evidence Cannon even attempted to
exhaust administratively his claims against Green as required by the Prison Litigation
Reform Act (PLRA). See King v. Iowa Dep’t of Corr., 598 F.3d 1051, 1052 (8th
Cir.), cert. denied, 79 U.S.L.W. 3226 (U.S. Oct. 12, 2010) (No. 10-5755) (reviewing
de novo district court’s interpretation of PLRA’s administrative exhaustion provision);
Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir 2008) (reviewing de novo
grant of summary judgment). Accordingly, dismissal was required, see Jones v. Bock,
549 U.S. 199, 211, 218-20 (2007), but we clarify that the dismissal was without
prejudice.
                          ______________________________




      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-